IN THE SUPREME COURT OF THE STATE OF NEVADA


                AUSTIN HUMPHRIES,                                       No. 82688
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                         FILED
                                            Respondent.
                                                                             AUG 1 2021
                                                                                     BROWN
                                                                                        'OURT
                                                                        BY
                                                                             DEPUTY CLERK
                                     ORDER DISMISSING APPEAL

                            This is an appeal from an amended judgment of conviction.
                Eighth Judicial District Court, Clark County; Michelle Leavitt, Judge.
                            This court previously entered an order noting that this appeal
                may have been rendered moot and ordering appellant to either file and
                serve a motion or stipulation to dismiss this appeal, or points and
                authorities explaining why this appeal is not moot. The parties have now
                filed a stipulation to dismiss this appeal. The stipulation is approved and
                this appeal is dismissed.
                            It is so ORDERED.




                                                                 , J.
                                        Cadish


                            A               , J.                 (74=mm.mill",J.
                Pickering                                 Herndon




SUPREME COURT
     OF
   NEVADA

                                                                                - Tut 77-S"
                   cc:   Hon. Michelle Leavitt, District Judge
                         Clark County Public Defender
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


            ' 15
OH 1947A alas
                                                       2